DETAILED ACTION
	Claims 1-21 are pending. Claims 13-19 and 21 are withdrawn as being directed to the non-elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, and 20 are drawn to a bacterial extract, composition thereof, and a device to deliver the composition classified in A61K 35/74, A61K 2039/55594, A61K 35/744, A61K 35/742, and/or A61K9/0078.
II. Claims 13-19, drawn to a method of treating and/or preventing comprising administering the bacterial extract, classified in A61P 37/00.
III. Claim 21, drawn to a process of preparing a stable bacterial extract, classified in C12N 1/20 and C12N 1/06.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the bacterial extract could be used to elicit secondary metabolite production in another bacteria (Abdelmohsen et al., Biotechnology Advances, 2015, PTO-892).
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the bacterial extract of claim 1 could be prepared by a different process than claim 21. The bacteria could be inactivated by UV radiation rather than heat killing the bacteria prior to alkaline lysis.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and share no active steps.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification: Each invention is recognized in the art as a separate subject. Group I classification is A61K 35/74, A61K 2039/55594, A61K 35/744, A61K 35/742, and/or A61K9/0078. Group II classification is A61P 37/00. Group III classification is C12N 1/20 and C12N 1/06.
Different field of search: It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, or a different field of search is shown even though the two are classified together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species
Group A: an organic acid selected among acetic acid, propionic acid, lactic acid, 3-hydroxypropanoic acid, pyruvic acid, butanoic acid, 2-hydroxybutanoic acid, 3-hydroxybutanoic acid, glutamic acid, aspartic acid, a combination thereof, or pharmaceutically acceptable salts and esters thereof (Claims 1 and 21)
Group B:  bacterial extract is chosen from Lactobacillus fermentum, Lactobacillus rhamnosus, Lactobacillus plantarum, Lactobacillus johnsonii, Lactobacillus helveticus, Lactobacillus casei defensis, Lactobacillus casei ssp. casei, Lactobacillus paracasei, Lactobacillus bulgaricus, Lactobacillus paracasei, Lactobacillus acidophilus, Lactobacillus reuteri, Lactobacillus salivarius, Lactobacillus lactis, or Lactobacillus delbrueckii (Claim 7)
Group C:  infections are chosen among upper and lower respiratory tract infections, allergic rhinitis, rhinitis, nasopharyngitis, sinusitis, Hypersensitivity Pneumonitis, bronchopneumonia, bronchitis, bronchiolitis, pneumonia, obstructive pulmonary disease with acute lower respiratory infection, obstructive pulmonary disease with acute upper respiratory infections, or diseases with epithelial cilia motion disorders, or mucus clearance disorders. (Claim 15).
Group D: inflammations are chosen among allergic/atopic respiratory and non-respiratory indications, atopic dermatitis, acute and/or chronic associated dermatitis, anaphylaxis or food allergies, skin disorders: inflamed skin, eczema, rosacea, atopic dermatitis, psoriasis, actinic keratosis, or eosinophilic indications (Claim 18). 
Group E: disorders chosen among obesity, asthma, diabetes, autoimmune diseases, diseases associated with low fiber regimens, atopic dermatitis, acute chronic associated dermatitis, inflammatory bowel diseases, comprising ulcerative colitis, Crohn's disease, colitis, type 2 diabetes, autoimmune diseases, or diseases associated with low fiber regimens. (Claim 19)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, from each genus (Groups A-E) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different
classes/subclasses, or employing different search queries). See MPEP 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
During a telephone conversation with Wai Wong on 8/12/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12 and 20 and the species of aspartic acid from Group A and Lactobacillus fermentum from Group B.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-19 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	
Rejoinder
After search and examination, all species of Group A and Group B have been rejoined.

Information Disclosure Statement
	Reference 10 of the Information Disclosure Statement received on 3/21/22 is lacking a publication date and has not been considered. See MPEP 609.01(B)(1)(e)(v).

Priority
	The instant application claims domestic priority as a CIP of PCT/EP2020/056742 filed on 3/12/2020, which claims foreign priority to EP19162912.0 filed on 3/14/2019.

Specification
The abstract of the disclosure is objected to because of the following informality: “overtime.”  Correction is required to “over time.”  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 186. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 2 is objected to because of the following informality:  an article to preface “Bacterial extract” is missing.  Appropriate correction, such as the addition of “The” is required.
Claim 9 objected to because of the following informality: missing space.  Claim 9 recites “at least 0.1mg/mL of saccharides.” Appropriate correction is recommended to “at least 0.1 mg/mL of saccharides.”
Claim 12 is objected to because of the following informality: missing article to preface “Pharmaceutical composition of claim 1.” Recommended to add the article “the”, as in “The pharmaceutical composition of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “comprising a reduced fraction of molecular weight components from 0 to 300 kDa to 0 to 100 kDa, or 0 to 60 kDa.” Two boundaries for the range creates ambiguity over the claimed range. See MPEP 2173.05(c). For examination purposes, claim 2 is interpreted as “comprising a reduced fraction of molecular weight components from 0 to 300 kDa or 0 to 100 kDa or 0 to 60 kDa”
Claim 3 recites “with variations of ±0.1 of the pH.” The pH as claimed is indefinite, since it is unclear as to what pH greater than 10 the variations encompass. For examination purposes, claim 3 is interpreted as “wherein said alkaline lysis is conducted at pH greater than 10.”
Claim 9 recites “The bacterial extract according to claim 1, wherein said stable purified bacterial extract comprises less than 100 microgram/ml nucleic acids, at least 0. 1mg/mL of saccharides.” It is not clear whether the limitation of nucleic acids is in addition to the limitation of saccharides or whether these are alternative limitations. Appropriate correction is recommended to “The bacterial extract according to claim 1, wherein said stable purified bacterial extract comprises less than 100 microgram/ml nucleic acids and at least 0. L mg/mL of saccharides” or to  “The bacterial extract according to claim 1, wherein said stable purified bacterial extract comprises less than 100 microgram/ml nucleic acids or at least 0.1 mg/mL of saccharides.” For examination purposes, claim 9 is interpreted as comprising less than 100 microgram/mL nucleic acids and at least 0.1 mg/mL of saccharides.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims are directed to a bacterial extract and its application as a pharmaceutical composition in a delivery device. This judicial exception is not integrated into a practical application, nor is the extract materially different than what is found in nature. Braido et al. (Immunology Letters, 2014; PTO-892; hereafter Braido) teaches that chemical bacterial lysates are “only low molecular weight proteins or a mixture of bacterial bodies and soluble proteins” (page 186, column 1, paragraph 1). Thus, the active ingredients of a bacterial lysate are not significantly different than what is present in the intact bacterial cell. Similarly, the purification by filtration does not alter the proteins or the bodies themselves, but rather subtracts other components of the bacterial cell such as DNA. Neutralization following lysis and also following purification would not be expected to physically alter the proteins inherently present in bacteria, many of which are respiratory pathogens and thus naturally exist at physiological pH. The claims directed to pharmaceutical composition do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the pharmaceutical composition as claimed can be considered to be a natural phenomenon since bacteria are naturally present in liquids, aerosols, aqueous dispersions, and droplets. Furthermore, the administration of the extract in a delivery device is not significantly more than intended use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Detraz et al. (US 2006/0166307 A1; PTO-892; hereafter Detraz) in view of Braido. 
Pertaining to claims 1, 4 and 8, Detraz teaches an invention for lysing cells to release biological compounds of interest (Abstract). In Example 1, Detraz teaches that Escheridia coli is lysed with NaOH solution and subsequently neutralized using acetic acid (paragraph 121, lines 1-5 and paragraph 126, lines 1-9). The extract was subsequently purified by centrifugation and filtration (paragraph 129, lines 3-5), followed by ultrafiltration (paragraph 130, lines 1-2). Detraz does not teach a final adjustment to physiological pH following purification by filtration.
However, Braido teaches that during the administration of the bacterial lysate Lantigen B to a treatment group, the pH of the bacterial lysate is physiological. Braido states that “The treated group received Lantigen B (Bruschettini Srl,) in oral drops. Lantigen B is a suspension of bacterial antigens obtained from S. pneumoniae type 3, S. pyogenes group A, B. catarrhalis, S. aureus, H. influenzae type b and K. pneumoniae in distilled water, pH 7.30” (Treatment section 2.7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to adjust the pH of the bacterial lysate to physiological pH in order to administer the bacterial lysate as practiced in the art. The additional acids listed in claim 1 are all weak organic acids like acetic acid and thus it would have been obvious to substitute these acids and combinations of these acids with a reasonable expectation of similar results.
Pertaining to claim 2, Detraz teaches that “The clarified lysate may be then concentrated by ultrafiltration e.g. with a cutoff less than or equal to 300 kDa) and diafiltered to change the solvent [sic]” (paragraph 114, lines 1-3).
Pertaining to claims 3, Detraz teaches in lines 1-4 of paragraph 104: “In a preferred embodiment, the lysing solution comprises at least one alkali agent and at least one detergent compound. The alkali agent refers to any substance that provides a pH greater than about 8.” See MPEP 2144.05 regarding obviousness of similar and overlapping ranges.
Pertaining to claim 5, see discussion of Detraz and Braido above. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to substitute  E. coli in the extract of Detraz for the bacterial species of Braido since bacterial extracts of these specifies were already known to treat respiratory tract infections. Furthermore, Detraz teaches that “neutralization prevents a prolonged action of the lysing agents, which may be responsible of the denaturation of the biological compound of interest and the formation of impurities. The neutralization allows the precipitation of the impurities, in particular the precipitation of genomic DNAs” (paragraph 110, lines 1-6). Thus, neutralizing the bacterial extract of S. pneumoniae, S. pyogenes, B. catarrhalis, S. aureus, H. influenzae, and K. pneumoniae would have been advantageous since it facilitates the removal of impurities.
Pertaining to claims 11 and 12, see discussion of Detraz and Braido above as applied to claim 1. Detraz does not teach the pharmaceutical formulation of the bacterial lysate as a liquid for oral delivery. However, as noted in the discussion of claim 1, Braido teaches the oral administration of the bacterial lysate Lantigen B, which is a suspension of bacterial antigens, in drops (Treatment section 2.7) for the treatment of asthma and rhino-conjunctivitis (Section 2.2 Study Design). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the bacterial lysate of claim 1 could be formulated as a liquid pharmaceutical for oral administration via drops. 

Claims 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido as applied to claim 1 above, and further in view of Bauer et al. (WO 2008/109669; IDS; hereafter Bauer). 
Pertaining to claim 6, see the discussion of Detraz and Braido above as applied to claim 1. Neither Detraz nor Bauer teach an extract of Lactobacillus bacterial strains. However, Bauer teaches a bacterial extract from Staphylococcus, Moraxella, Klebsiella, Streptococcus, and Haemophilus strains for the treatment of respiratory disorders (Abstract).  Bauer also specifies that “to aid digestion, a Lactobacillus strain or another strain of bacteria may also be used.” (paragraph 5, lines 11-12). As noted above, a person of ordinary skill in the art would have been motivated before the effective filing date of the instant application to combine the E. coli lysate of Detraz, neutralized to physiological pH per Braido, with that of a Lactobacillus strain as suggested by Bauer, in order to aid digestion of the lysate.
Pertaining to claim 7, in Example 5 Bauer demonstrates “Lysis of Lactobaccilus helveticus” specifically.
Pertaining to claim 9, Bauer specifies that the bacterial lysates comprise “about 0.4 to 0.5 mg/ml of polysaccharides and monosaccharides” (Chemical Properties of Bacterial Lysates in paragraph 53, lines 14). In additional examples given in lines 1-2 of paragraph 220, Bauer further specifies that “the extract comprises less than 100 µg/ml nucleic acid.” It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to implement quality parameters known in the art of bacterial lysates, as set forth by Bauer, to the neutralized bacterial lysate of Detraz. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido as applied to claim 1 above, and further in view of Townsend et al. (Ann. Clin. Biochem.,1987; hereafter Townsend; PTO-892). 
The teachings of Detraz in view of Braido have been set forth above.  Detraz and Braido do not teach a bacterial extract stable in liquid form at room temperature, 4°C, -20 °C, or at -80 °C. However, Townsend tests whether the problem of protein precipitation caused by freezing can be solved by pH neutralization. In the final sentence, Townsend states “Workers interested in urinary proteins should be aware of possible errors resulting from the removal of precipitates when samples have been stored deep frozen without adjustment to neutral pH.” Thus, Townhend, although in a different field than the instant application, solved the same problem, which is that of protein precipitation (i.e. lack of stability) by adjusting the pH to neutral prior to storage. Since bacterial lysates were known to comprise low molecular weight proteins (see Introduction of Braido, column 1, page 186), which can precipitate under certain conditions (e.g. freezing), one would have been motivated to use acid neutralization to avoid protein precipitation during storage.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Detraz in view of Braido as applied to claims 1 and 11 above, further in view of Rial et al. (Infection and Immunity, 2004; IDS; hereafter Rial) and Djupesland (Drug Delivery and Translational Research, 2013, PTO-892), 
Neither Detraz nor Braido teach a delivery device for the intranasal administration of a bacterial lysate. However, Djupesland teaches many drug delivery devices already known in the art of medicine for intranasal delivery. For example, see Table 1 “Overview of the main types of liquid and powder delivery devices, their key characteristics, and examples of some key marketed nasal products and emerging devices and drug–device combination products in clinical development“ of Djupesland. Furthermore, Rial teaches that “Immunomodulatory [bacterial extracts] are commonly administered by the oral route, and it has been proposed that they exert their effects on lung defenses by specific cell trafficking through the common mucosal immune system […].  However, accumulated evidence suggests that direct stimulation of lung immune responses via the intranasal (i.n.) route would be more effective” (page 2679,  paragraph 3, lines1-6).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to deliver the bacterial lysate of Detraz neutralized to physiological pH per Braido as a pharmaceutical composition via an intranasal route of administration in any of the delivery devices taught by Djupesland. One would have had a reasonable expectation of success given that pharmaceutical compositions of bacterial lysates were known in the art as well as many types of intranasal delivery devices. Furthermore, one would have been motivated before the effective filing date of the instant application to deliver the bacterial lysate via an intranasal delivery device given the evidence presented by Rial that intranasal administration would be a more effective route of administration. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 10 and 12 of copending Application No. 17/439,112 in view of Detraz, Braido, and Townsend. 
This is a provisional nonstatutory double patenting rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because neutralization was an obvious step to improve the manufacturing process of a bacterial lysate as it increases stability by reducing protein precipitation during storage, as taught by Townend.
	Application  No. 17/439,112 claim 1 recites an alkaline bacterial lysate of a Gram-positive or Gram-negative bacteria. Application No. 17/439,112 claim 2 recites the alkaline bacterial lysate of Moraxella catarrhalis, Haemophilus influenzae, Klebsiella pneumoniae, Staphylococcus aureus, Streptococcus pneumoniae, Streptococcus pyogenes, and/or Streptococcus sanguinis, which are the same bacterial species recited in claim 5 of the instant application. Application No. 17/439,112 claim 3 recites that the alkaline lysis occurs at pH greater than 10, as in claim 3 of the instant application. Application No. 17/439,112 claim 7 recites that the route of administration of the bacterial lysate is intranasal, as in claim 11 of the instant application. Application No. 17/439,112  claim 10 recites that the bacterial extract is formulated in a spray, droplet, colloidal, mist, nebulae, or in atomized vapor, which is consistent with claim 12 of the instant application. Application No. 17/439,112 claim 12 recites a variety of delivery devices for the administration of the bacterial lysate that are consistent with claim 20 of the instant application.
	Application No. 17/439,112 does not specify that the bacterial extract is neutralized after alkaline lysis, purified, and then neutralized to physiological pH, or that the bacterial lysate after these steps is stable in liquid form at room temperature, 4 °C, -20 °C, or at -80 °C. However, as discussed above, Detraz clearly taught the benefits of neutralization directly following alkaline lysis in the statement “neutralization prevents a prolonged action of the lysing agents, which may be responsible of the denaturation of the biological compound of interest and the formation of impurities. The neutralization allows the precipitation of the impurities, in particular the precipitation of genomic DNAs” (paragraph 110, lines 1-6). Braido taught that bacterial lysates are typically administered at physiological pH. Finally, Townsend indicated that neutralization to physiological pH reduced protein precipitation upon freezing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to neutralize the bacterial lysate for purity, stability, and subsequent administration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 7:30 AM-5:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDICE LEE SWIFT/Examiner, Art Unit 4161                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643